BUI and answer read, whereupon ordered, that on payment of one hundred and sixty pounds by the complainant t0 the defendant Mary Miller, an injunction do issue to stay proceedings at law: and that it be referred to the master to state and report the present value oí the said Mary Miller’s dower in the estate of the said Stephen Miller, and what is a reasonably compensation for her not having hitherto received any satisfaction for the samej and in what shares or proportions respectively the said sums should be rated or charged on the complainant and such of the defendants as in justice and equity are liable to pay the same.